Terry, C. J., delivered the opinion of the Court
Field J., concurring.
*50In this case appellant assigns as error the refusal of the Court to give certain instructions, but the record contains no statement of the evidence to show that the instructions asked had any relation to the facts proven.
In White v. Wentworth, (3 Cal., 246,) we held : “ All intendments must he in favor of sustaining the judgments of Courts of original jurisdiction, and to disturb such judgment, it is not sufficient that error may have intervened, but it must be affirmatively shown by the record. Therefore, the naked directions of a Court, unaccompanied with any statement of facts, can not satisfy us of substantial error, although some of the directions may not be in consonance with the rules of law. They, may be in reference to the facts, merely abstract, or only detrimental to the party not complaining of error, or totally inapt to mislead the jury.”
This rule applies with much greater force to the refusal of the Court to give instructions.
Judgment affirmed.